ACCEPTED
                                                                         12-14-00288-CV
                                                            TWELFTH COURT OF APPEALS
                                                                          TYLER, TEXAS
                                                                   8/25/2015 10:43:49 AM
                                                                           CATHY LUSK
                                                                                  CLERK

         No. 12-14-00288-CV
                                                         FILED IN
   In the Twelfth Court of Appeals                12th COURT OF APPEALS
                                                       TYLER, TEXAS
           Tyler, Texas                           8/25/2015 10:43:49 AM
                                                       CATHY S. LUSK
                                                           Clerk

          J. MARK SWINNEA
                                       Appellant

                      v.

ERI CONSULTING ENGINEERS, INC.
     AND LARRY SNODGRASS
                       Appellees


Appealed from the 114th Judicial District Court
            Smith County, Texas


  UNOPPOSED MOTION TO EXTEND
    TIME TO FILE REPLY BRIEF




                           Greg Smith
                           Texas Bar No. 18600600
                           RAMEY & FLOCK, P.C.
                           100 E. Ferguson, Suite 500
                           Tyler, Texas 75702
                           Telephone: 903-597-3301
                           Facsimile: 903-597-2413
                           gsmith@rameyflock.com




  ATTORNEY FOR APPELLANT
TO THE HONORABLE COURT OF APPEALS:

        Appellant, J. Mark Swinnea, asks the Court to extend the time for filing his

reply brief by 30 days, to and including Friday, September 25, 2015.

                                       1.
                        Information Required by Rule 10.5,
                                 Tex. R. App. P.

The following information supports this request.

(i)     The reply brief is currently due to be filed August 26, 2015.

(ii)    Swinnea requests that the reply-brief deadline be extended by 30 days to and

        including Friday, September 25, 2015.

(iii)   This is Swinnea’s first request to extend this deadline.


                                         2.
                            Facts Explaining the Need to
                            Extend the Briefing Deadline

        Counsel is unable to complete the reply brief and secure the necessary client

review and approval by the current deadline. Besides work on this brief,

Greg Smith, lead counsel on appeal, has been and will be required to divide his

available briefing time among the following matters:

(i)     a prepaid vacation, from August 1 through August 13, 2015;

(ii)    No. 12-15-00105-CV; Consolidated Property Interests, LLC vs. Jerry Payne and

        Penny Payne, In the Twelfth Court of Appeals, Tyler, Texas (appellant’s brief);

                                            2
(iii)   No. 14-15-00354-CV, Petrofac Facilities Management International Limited and

        Petrofac Brownfield, Ltd. vs. IMMI Turbines, Inc., In the Fourteenth Court of

        Appeals, Houston, Texas (interlocutory appeal); and

(iv)    No. 14-0135, Margaret Taylor Riess and Barrett Riess vs. PetroReal, Inc., James E.

        Hightower, and Lynn Bryant, In the 3rd District Court of Houston County,

        Texas (summary-judgment and Daubert/Robinson filings).

                                            3.

        This motion is not sought solely for delay, but in the interest of justice and

to ensure the reply brief sufficiently aids the Court’s decisional process.


                                        4.
                        Conference with Opposing Counsel

        Deborah Race, appellate counsel for Appellees, states that the relief

requested in this motion is unopposed.


                                         5.
                                Conclusion and Prayer

        Appellant, J. Mark Swinnea, prays that the Court would extend the time for

filing his reply brief by 30 days to and including Friday, September 25, 2015.




                                            3
    Respectfully submitted,

       /s/ Greg Smith
    Greg Smith
    State Bar No. 18600600
    RAMEY & FLOCK, P.C.
    100 East Ferguson, Suite 500
    Tyler, TX 75702
    Telephone: (903) 597-3301
    Facsimile: (903) 597-2413
    gsmith@rameyflock.com
    COUNSEL FOR APPELLANT,
    J. MARK SWINNEA




4
                              Certificate of Service

      The undersigned certifies that a copy of the above and foregoing document

was served upon counsel for Appellees in accordance with the applicable Texas

Rules of Civil Procedure on this the 25th day of August, 2015, on the following:

      Via email drace@icklaw.com
      Deborah Race
      Ireland, Carroll & Kelley, P.C.
      6101 S. Broadway, Suite 500
      Tyler, TX 75703

      Via email mahatchell@lockelord.com
      Mike A. Hatchell
      Locke Lord, LLP
      100 Congress Avenue, Suite 300
      Austin, TX 78701

      Via email randerson@gillenanderson.com
      Roger W. Anderson
      Gillen & Anderson
      613 Shelley Park Plaza
      Tyler, TX 75701



                                                 /s/ Greg Smith
                                               Greg Smith




                                         5